DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 05/05/2021 includes a reference already of record, i.e. 2011/0037065 (“Ueno”).  As to the citation directed to the Final Rejection in the related application US 15/558,812, it is noted that this is not the reference provided along with the IDS.  Instead, Applicant provide the Final Rejection of this application, 16/432,152.  As such, the citation is improper. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
(1) In claim 48, line 3, replace “the first light emitting layer” with “a first light emitting layer” to avoid antecedent basis issue.
(2) In claim 48, line 5, replace “the first lower electrode” with “a first lower electrode” to avoid antecedent basis issue.
Allowable Subject Matter
Claims 48-50 and 52-58 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant amended independent claim 48 by incorporating the features from claim 51, which was indicated to include allowable subject matter in the Final Rejection mailed 02/23/2021 (pp. 16-18).  As such, the reasons for finding claim 48 has been provided in the Final Rejection (id.).  The remaining . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814